internal_revenue_service number release date index number ------------------------- ---------------------------------------- ------------------------------------------ ------------------------------------------------ --------------------------------------------------- ------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-153044-08 date date legend taxpayer parent group state z x date date ----------------------- -------------------------- --------------------------------------------------- ----------------- ------------- ------------ --------------------- -------------------------- dear -------------------- this responds to your letter dated -------------------------- requesting a ruling that taxpayer’s gross_receipts from license fees are excluded from the definition of royalties within the meaning of sec_165 facts plr-153044-08 parent a state z corporation is the common parent of a group of affiliated corporations that files a consolidated federal_income_tax return parent or other members of the group owned of the issued and outstanding_stock of taxpayer a state z corporation and member of the group from date through date description of taxpayer’s business operations taxpayer is a software development company engaged in building software applications for mobile phones and other embedded devices taxpayer has developed a proprietary software technology called x which is a middleware that allows companies to distribute software applications on a multitude of mobile devices regardless of the device type or operating system in order for taxpayer to translate the software applications to accommodate the various devices and operating environments the software applications must be written in taxpayer’s proprietary language the majority of taxpayer’s business activities consist of developing custom applications for its customers using its proprietary language and deploying such applications across devices and networks using the x platform taxpayer has entered into numerous contracts with customers for each customer taxpayer develops a customized application to perform the features and functionality as set forth by the customer development requirement ii grants the right to use the x which is necessary to operate the custom application together with the development requirement the development function and iii provides ongoing software maintenance and support including back-end support for program errors maintenance support function development function as part of its development function taxpayer designates software developers to work with the customer to ascertain the design specifications for the application to be developed once the design specifications are established taxpayer works collaboratively with the customer to agree upon a delivery schedule based on milestones this schedule sets forth the sequence in which the tasks associated with the development completion and release of the customized application are to be undertaken by taxpayer and accepted by customer thereafter taxpayer tests the application to ensure that its meets the design specifications and functions properly once the testing is complete the customized application including application concepts formatted text files graphics data files source code and all computer_software except the x is delivered to the customer upon receipt of the custom application the customer either i provides taxpayer with a written approval in which case the custom application may become the exclusive property of the customer ie all intellectual_property rights in the customized application are transferred to the plr-153044-08 customer or ii provides taxpayer with a list of changes needed to meet the design specifications under each contract taxpayer is paid a fixed fee for development of the software application this fee is payable either upon the customer’s acceptance of the product upon various milestones including commercial release of the application or on a regular basis over the course of the developmental period the customer application is written in the taxpayer’s proprietary language and therefore cannot operate independently of the x middleware taxpayer grants the customer a non-exclusive non-assignable non-transferable right to use reproduce distribute or transmit the x solely in connection with the customized software application developed by taxpayer for the customer in addition taxpayer grants the customer the right to sublicense to the end-user who purchases the customer application the x which is necessary for the operation of the customer application taxpayer is paid a license fee that is either fixed over a period of time and may also be based on a percentage of the customer’s revenue from end-user subscriptions or based on a per-unit shipped basis the license fees this fee arrangement is consistent with industry practices maintenance and support function taxpayer provides each customer with updates and enhancements to the x in addition taxpayer provides each customer with ongoing telephone and email support these support functions include training the customer’s staff in operating and maintaining the custom application in addition taxpayer provides certain back-end technical support services including expanding the application to support additional end-users identifying defective source code and providing corrections workarounds and or patches to correct program errors for its maintenance and support services taxpayer earns a maintenance fee that is usually a percentage of any negotiated license fees at the option of each customer the maintenance and support services provided by taxpayer may be extended beyond the term originally specified in each contract law and analysis sec_165 of the internal_revenue_code allows a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 of the code provides the general_rule that if any security which is a capital_asset becomes worthless during the tax_year the resulting loss is treated as a loss from the sale_or_exchange of a capital_asset sec_165 defines a security to include stock in a corporation plr-153044-08 sec_165 of the code provides an exception to the general capital_loss rule and allows a taxpayer that is a domestic_corporation to claim an ordinary_loss for worthless securities of an affiliated_corporation see also sec_1_165-5 of the income_tax regulations under sec_165 a corporation is treated as affiliated with the taxpayer only if-- a the taxpayer owns directly stock in the corporation meeting the requirements of sec_1504 ie at least percent of the voting power and value of the corporation's stock ownership test and b more than percent of the aggregate of the corporation’s gross_receipts for all taxable years has been from sources other than royalties rents except rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business dividends interest except interest received on deferred purchase_price of operating_assets sold annuities and gains from sales or exchanges of stocks and securities gross_receipts_test see also sec_1_165-5 which provides that the gross_receipts_test applies for all the taxable years during which the subsidiary has been in existence the gross_receipts_test was designed to determine whether a subsidiary is an operating company for which an ordinary_loss is allowed or a holding_or_investment_company for which an ordinary_loss is not allowed the revenue act of pub_l_no sec_123 56_stat_798 added sec_23 the predecessor to sec_165 to provide for an ordinary_loss for worthless_stock instead of capital_loss treatment of certain affiliated corporations the legislative_history indicates the purpose of sec_23 was to allow a parent_corporation to claim an ordinary_loss deduction for the stock of its subsidiary if it becomes worthless regardless of whether the parent and subsidiary file a consolidated_return or not s rep no 77th cong 2d sess 1942_2_cb_504 sec_23 included an ownership test and a gross_income changed in to gross_receipts_test shortly after its enactment sec_23 was amended by congress to provide that certain rents and interest earned by an operating company were to be treated as operating income rather than passive_income in applying the gross_income_test see pub_l_no sec_112 58_stat_21 s rep no 91st cong 2d sess 1971_1_cb_617 s rep no 77th cong 2d sess 1942_2_cb_504 cong rec s121-122 daily ed date statement of sen davis in introducing the amendment senator davis noted that congress’ intent in enacting the gross_income_test was to permit the loss as an ordinary_loss only when the subsidiary was an operating company as opposed to an investment or holding_company the intent of the change as explained by senator davis was to exclude certain rents and interest derived by a company that was solely an operating company from the scope of passive_income in accordance with the intent plr-153044-08 of congress the rent and interest from the sources described were viewed as incidental to the operating activities of the company and as arising from a direct result of its activities as an operating company cong rec s pincite the legislative_history suggests that congress intended to permit ordinary_loss treatment where the subsidiary is an operating company rather than an investment or holding_company taxpayer represents at all times during the period date through date parent or other members of the group owned of the issued and outstanding_stock of taxpayer as described in sec_1_1502-34 of the income_tax regulations taxpayer represents that taxpayer’s stock is wholly worthless within the meaning of sec_165 and the additional requirements of section c of the regulations were satisfied as of date taxpayer represents that it is engaged in the active_conduct_of_a_trade_or_business of developing manufacturing or producing computer_software tailored to the needs of specific customers this is evidenced by the fact that each of taxpayer’s contracts contains a software development component in addition taxpayer provides several services to each of its customers for example taxpayer works collaboratively with each customer to develop a customized software application this process requires i taxpayer to write the code for the customized application using its proprietary language ii taxpayer to test the developed application_for application defects and to make any necessary corrections and iii taxpayer to deliver the customized application to the customer for acceptance following the customer’s acceptance taxpayer continues to service the customer by providing i updates and enhancements to the x ii ongoing telephone and email support iii training in operating and maintaining the custom application and iv back-end technical support including expanding the application to support additional end-users identifying defective source code and providing corrections workarounds and or patches to correct program errors taxpayer represents that its license fees are attributed to computer_software which are developed manufactured or produced by taxpayer for specific customers in connection with its trade_or_business taxpayer represents that if the requested ruling is granted more than of taxpayer’s aggregate gross_receipts for all taxable years have been from sources other than dividends interest rents royalties annuities and gains from dispositions of securities based on the facts submitted and the representations made in the ruling_request we conclude that the license fees earned by taxpayer are fees arising from sources plr-153044-08 that are integral to the development manufacture production or support of customized software applications therefore taxpayer should be treated as an operating company with active gross_receipts as a result taxpayer’s gross_receipts from license fees should be excluded from the definition of royalties within the meaning of sec_165 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert m casey senior technical reviewer branch income_tax accounting
